        Case 1:17-cv-00620-DAE Document 91 Filed 02/21/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

ALICE BYRD,                              §    No. 1:17-CV-620-DAE
                                         §
      Plaintiff,                         §
                                         §
vs.                                      §
                                         §
LAKEVIEW LOAN SERVICING,                 §
LLC, and CENLAR FSB,                     §
                                         §
      Defendants.                        §

                                     ORDER

             Attorney for Plaintiff, Benjamin S. De Leon, previously sought to

withdraw as counsel. During a hearing held on November 14, 2019, this Court

determined that counsel would remain through summary judgment. The parties

filed their final briefings on February 19, 2020. (Dkts. ## 89–90.) Thus, the Court

now ORDERS that Benjamin S. De Leon and the law firm of De Leon Law,

PLLC, are hereby WITHDRAWN as counsel for Plaintiff. Plaintiff shall have

until March 18, 2020, to locate new counsel, who shall file a Notice of Appearance

with the Court.

      IT IS SO ORDERED.

      DATED: San Antonio, Texas, February 21, 2020.




                                        ______________________________________
                                        David Alan Ezra
                                        Senior United States District Judge
